Citation Nr: 9930997	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 26, 
1996 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo New 
York.  

Initially the veteran requested an increased evaluation for 
his service-connected post-traumatic stress disorder (PTSD), 
and in a May 1996 decision, the Board increased his 
evaluation from 30 to 50 percent disabling.  The veteran 
claimed in September 1996 that he wished an increased 
evaluation due to a severe inability to maintain meaningful 
relationships with people or to obtain or retain employment.  
By a rating decision in April 1998, the RO granted an 
increased evaluation for PTSD to 70 percent and also granted 
entitlement to TDIU.  The veteran claimed entitlement to an 
earlier effective date for the increased evaluation and the 
RO executed a SSOC on that issue in June 1998.  The appeal on 
this issue has not been perfected.  Since a TDIU has been 
granted, the issue of an increased evaluation beyond 70 
percent for PTSD is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  On September 6, 1996, the veteran filed a claim 
requesting entitlement to a total disability rating due to an 
inability to obtain or maintain employment.  

3.  It was factually ascertainable that the veteran was 
unemployable due to his service-connected disability as of 
April 3, 1996, but no earlier.  


CONCLUSION OF LAW

The criteria for an effective date of April 3, 1996 for TDIU 
have been met.  38 U.S.C.A § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible. He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available. Accordingly, 
the Board finds that all relevant facts have been properly 
developed, and that the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Regulations generally provide that the effective date for an 
award of VA benefits shall be the date that entitlement 
arose, or the date on which a claim was received, whichever 
is later. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998). With regard to claims for increased disability 
compensation, the effective date shall be fixed in accordance 
with the facts, but shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim for an increase is received within one 
year from that date.  Otherwise, the effective date shall be 
the date of receipt of the claim for increased benefits. 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (1998).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (1998).

The record shows that on September 6, 1996, the veteran 
requested a total rating based on unemployability as well as 
an increased evaluation for his PTSD.  The RO found that the 
veteran's PTSD did not rate a 100 percent schedular rating 
and increased the rating for that disability from 50 to 70 
percent.  The RO granted TDIU, effective from September 1996, 
the date of claim.   

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

The record shows that the veteran was examined by VA in 1993 
and he complained of nightmares, audio hallucinations, 
irritability and difficulty concentrating.  It was noted that 
he had just begun a new job.  His GAF was 65.  

In October 1996, a letter was received from Albert K. Chen, 
M. D..  He stated that the veteran had been dismissed from 
his job a year prior after an altercation with a fellow 
employee.  It was noted that the veteran had not been able to 
regain any employment.  

In September 1997, a VA Form 21-4192 was received from the 
veteran's former employer.  It was indicated that the veteran 
had worked there beginning in March 1993 and had been 
terminated on April 3, 1996 after striking another employee.  

In February 1998, the RO received documents from the Social 
Security Administration (SSA).  Included was a February 1998 
memorandum from a SSA claims representative noting that the 
veteran's onset date of disability was April 4, 1996 due to 
post traumatic stress disorder.  Also received from SSA were 
several medical records and examination reports dated 
beginning in 1997.  

Having considered the evidence of record and the applicable 
laws, the Board finds that an earlier effective date of April 
3, 1996 is warranted in this case.  It was on this date, 
according to the veteran's employer that the veteran was 
fired from his job due to fighting with a fellow employee, 
and he has not worked since that time.  This is supported by 
the medical evidence of record in which the veteran reports 
being unemployed since being fired in 1996 and that he lost 
his job due to service-connected disability.  In view of the 
fact that this evidence shows that it was factually 
ascertainable that there was increased severity within one 
year prior to the date on which the claim for increase was 
filed (in September 1996,) the Board finds that an effective 
date of April 3, 1996 for TDIU is warranted under the 
applicable criteria.

The Board does not find that an effective date prior to April 
1996 is warranted in this case.  In so finding, the Board is 
cognizant of the assertions made by and on the veteran's 
behalf as to his psychiatric impairment prior to that time.  
However, a longitudinal review of the medical records dated 
prior to April 1996, does not show that he was unemployable 
due to PTSD or due to PTSD and other service connected 
disability.  The record shows that he was employed from 1993 
to 1996 by the same employer.  The SSA memorandum dated in 
1998 reflects virtually the same conclusion.  In short, the 
evidence of record does not provide a basis for an earlier 
effective date than April 3, 1996.  


ORDER

An earlier effective date of April 3, 1996 for an award of a 
total disability rating based on individual unemployability, 
is granted, subject to the criteria which govern the payment 
of monetary awards.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

